Citation Nr: 0838541	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  07-13 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a chronic headache 
disorder.  

2.  Entitlement to service connection for a kidney disorder, 
diagnosed as nephropathy and chronic renal failure, claimed 
as due to in-service mononucleosis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from February 1966 
to April 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.  

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) in December 2007.  A transcript of the hearing is 
of record.  


FINDINGS OF FACT

1.  A chronic headache disorder is not currently shown.  

2.  A kidney disorder was not shown in service or for many 
years thereafter; a kidney disorder is not related to active 
duty service or any incident therein.  


CONCLUSIONS OF LAW

1.  A chronic headache disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159 (as amended), 
3.303 (2008).  

2.  A kidney disorder, diagnosed as nephropathy and chronic 
renal failure, claimed as due to in-service mononucleosis was 
not incurred in or aggravated by service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (as amended), 3.303, 3.304, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection will be presumed for certain chronic 
diseases enumerated in 38 C.F.R. § 3.309, including calculi 
of the kidney, cardiovascular-renal disease, and nephritis, 
if manifest to a compensable degree within the year after 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

Chronic Headache Disorder

The veteran contends that he has a chronic headache disorder 
that began in service and has continued since then.  See, 
e.g., December 2007 hearing transcript (T.) at 3, 7-9, 14-15.  
He believes that the mononucleosis that he had in service 
caused his headaches and asserts that an urologist has 
verbally confirmed such an association.  See, e.g., T. 4-5, 
19-20.  

According to service treatment records, in December 1966, the 
veteran complained of a sore throat and headaches (manifested 
by a continuous throbbing pain) in his frontal upper orbital 
area for approximately two weeks.  The treating medical 
professional provided an initial impression of 
pharyngitis/tonsillitis.  

Following a physical examination and laboratory tests, a 
diagnosis of infectious mononucleosis was made.  The 
remainder of the service treatment records fails to 
demonstrate any complaints or treatment referable to 
headaches.  Therefore, the evidence does not show a chronic 
headache disorder in service.

Post-service medical records are negative for complaints of, 
treatment for, or findings of a chronic headache disorder.  
In fact, at several VA outpatient treatment sessions 
conducted between 2005 and 2006, the veteran specifically 
denied experiencing headaches.  

Service connection may only be granted for a current 
disability.  When a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); see also Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (in the absence of proof of a present disability, 
there can be no valid claim), Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability).  

Where, as here, there is no competent evidence of a current 
diagnosis of a chronic headache disorder, the preponderance 
of the evidence is against a claim for service connection for 
such a disorder.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  As such, the appeal is denied.  

The Board has considered the veteran's statements asserting 
continuity of his headache symptomatology.  The Board 
acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As 
discussed herein, however, post-service evidence does not 
reflect the presence of a diagnosis of a chronic headache 
disorder.  Without such evidence, continuity cannot be found 
to be established, either through the competent evidence or 
through the veteran's statements.  

Kidney Disorder

The veteran contends that he developed a kidney disorder as a 
result of having mononucleosis in service.  In considering 
in-service incurrence, the Board notes that, while service 
treatment records reflect a diagnosis of infectious 
mononucleosis in December 1966, these reports fail to 
demonstrate any complaints or treatment specifically 
referable to kidney problems.  

At the time of discharge, there was no notation made 
regarding an abnormality of the genitourinary system.  
Therefore, the service treatment records do not reveal that a 
chronic kidney disorder was incurred during active duty.  

This fact alone, however, does not in itself preclude a grant 
of service connection.  Indeed, service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

Next, although post service evidence does not pinpoint 
precisely when the veteran was diagnosed with kidney disease, 
the evidence shows chronic renal failure reported since 2005.  
At the hearing before the Board, he testified that he had 
been treatment at VA for diabetes but also kidney problems 
since 2003.  

In this case, the Board emphasizes the multi-year gap between 
discharge from active duty service (in April 1967) and the 
initial reported symptoms related to kidney pathology more 
than 25 years later.  As such, the evidence does not support 
the claim based on continuity of symptomatology.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy 
period of absence of medical complaints for condition can be 
considered as a factor in resolving claim); see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's 
denial of service connection where veteran failed to account 
for lengthy time period between service and initial symptoms 
of disability).

Throughout the current appeal, the veteran has asserted a 
continuity of kidney symptoms.  Specifically, on multiple 
occasions he has described blood in his urine and urinary 
flow disruptions since service.  T. at 9-13.  At the hearing, 
he related that he saw his family physician shortly after 
active duty discharge and was given medication after a 
urinalysis but indicated that those records are not 
available.  

The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

The Board finds, however, that the veteran's reported history 
of continued blood in his urine and urinary flow disruptions 
since active service is inconsistent with the other evidence 
of record.  Indeed, while he stated that these problems began 
in service, the service treatment records (including the 
separation examination) were absent of any complaints or 
findings of kidney pathology.  Also, post-service evidence 
does not reflect complaints or findings of kidney pathology 
for many years following active service.  

The Board has weighed the veteran's statements as to 
continuity of symptomatology against the absence of 
documented complaints or treatment for many years following 
active duty discharge and finds his recollections as to 
symptoms experienced in the distant past, made in connection 
with a claim for benefits, to be less probative.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements.

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of competent evidence does not attribute the veteran's 
currently-diagnosed nephropathy and chronic renal failure to 
active duty, despite his contentions to the contrary.  

First, the claims folder contains no medical opinion 
specifically relating the veteran's currently-diagnosed 
nephropathy and chronic renal failure to his service-
including the mononucleosis for which he was treated during 
active military duty.  In fact, while some post-service 
medical care providers and examiners have been unable to 
determine the exact cause of the veteran's nephropathy and 
chronic renal failure, some of medical professionals have 
associated these kidney problems to nonservice-connected 
diabetes mellitus and nonservice-connected hypertension.  

Of further significance are the facts (as previously 
discussed herein) that the service treatment records provide 
no complaints, or findings, of kidney pathology and that the 
first diagnosis of a kidney disorder occurred more than 
30-years after the veteran's discharge from service.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection for a kidney disorder.  There is, 
therefore, no doubt to be otherwise resolved.  As such, the 
appeal is denied.  

With regard to both claims adjudicated in this decision, the 
Board has considered the lay statements of record.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997), Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest 
may affect the credibility of testimony, it does not affect 
competency to testify").  

The veteran is competent to report symptoms because such 
actions come to him through his senses and, as such, require 
only personal knowledge rather than medical expertise.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As a layperson, 
however, he is not competent to offer opinions on a medical 
diagnosis or causation.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  

Such competent evidence-concerning the disabilities at 
issues-has been provided by the medical personnel who have 
examined the veteran during the current appeal and who have 
rendered pertinent opinions in conjunction with the 
evaluations and by service records obtained and associated 
with the claims folder.  

As such, the Board finds these records to be more probative 
than the subjective evidence of complaints of headaches and 
kidney pathology since service.  See Cartright, 2 Vet. App. 
at 25 (interest in the outcome of a proceeding may affect the 
credibility of testimony).  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of 
record:  (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; and (3)  that the claimant 
is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, 
including:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1)  that any defect was cured by actual 
knowledge on the part of the claimant; (2)  that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3)  that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to him in September 2005 that fully addressed all 
notice elements and was sent prior to the initial RO decision 
in this matter.  The letter informed him of what evidence was 
required to substantiate the service connection issues on 
appeal and of his and VA's respective duties for obtaining 
evidence.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the service connection claims on appeal.  
Any questions as to the appropriate disability ratings or 
effective dates to be assigned are moot.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development with respect 
to the service connection claims on appeal has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO obtained VA post-service treatment records.  In 
addition, the veteran has submitted records of post-service 
private treatment.  Further, he was provided an opportunity 
to set forth his contentions during the hearing conducted 
before the undersigned VLJ in December 2007.  

Given the absence of a current diagnosis of a chronic 
headache disorder and the lack of evidence of a kidney 
disorder for many years after separation (with no competent 
evidence of a nexus between service and the currently-
diagnosed nephropathy and chronic renal failure), a remand 
for pertinent VA examinations would unduly delay resolution.  
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to these claims.  

In January 2008, the veteran submitted private medical 
records but did not attach a written waiver of such evidence 
by the agency of original jurisdiction (AOJ).  Such evidence, 
however, essentially duplicates evidence already of record 
and considered by the AOJ.  

Consequently, the Board finds that a remand of the veteran's 
appeal to accord the AOJ an opportunity to readjudicate his 
service connection claims in light of this additional 
information is not necessary.  See 38 C.F.R. § 19.31(b)(1) 
(2008) (a supplemental statement of the case (SSOC) will be 
furnished if the AOJ receives additional pertinent evidence 
after a statement of the case or the most recent SSOC has 
been issued and before the appeal is certified to the Board 
and the appellate record is transferred to the Board).  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the service connection claims that has not 
been obtained.  Hence, no further notice or assistance is 
required to fulfill VA's duty to assist in the development of 
these issues.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  


ORDER

Service connection for a chronic headache disorder is denied.  

Service connection for a kidney disorder, diagnosed as 
nephropathy and chronic renal failure, claimed as due to in-
service mononucleosis is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


